Citation Nr: 0029728	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome at levels of the fourth and fifth lumbar vertebrae 
(L4-5) and the fifth lumbar and first sacral vertebrae (L5-
S1), currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from April 1944 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for a low 
back disorder diagnosed as lumbar degenerative disc disease.  
During the pendency of her appeal, the veteran was awarded an 
increased rating of 40 percent.  However, the issue of 
entitlement to an increased rating remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDING OF FACT

The veteran's disability degenerative disc disease of the 
lumbosacral spine is manifested by nearly continuous symptoms 
compatible with sciatic neuropathy with characteristic pain, 
sensory and reflex deficits, and other neurological findings 
appropriate to the site of the diseased discs at L4-5 and L5-
S1.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for the 
veteran's disability from lumbosacral disc disease and strain 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her disability from degenerative 
disc disease of the lumbar spine has worsened and that she 
should be awarded an increased rating for the disorder.  For 
the reasons and bases discussed in this decision, the Board 
concludes that the criteria for a rating of 60 percent for 
degenerative disc disease have been met.

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of her claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development 
mandated by 38 U.S.C.A. § 5107 has been accomplished and VA 
has no further duty to assist the veteran in developing facts 
pertinent to her claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has been provided a recent medical examination 
which has substantiated entitlement to an increased rating 
for her service-connected low back disorder.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).  Therefore, the Board will first 
consider the history of the veteran's neuropsychiatric 
disorders.  Then the Board will consider the more recent 
manifestations of the disability.

Service medical records show that during her service, the 
veteran developed low back pain and radiating pain to her 
right leg.  When examined in August 1945, she had a pelvic 
list to the right with compensatory scoliosis.  There was 
limitation of flexion of the lumbar spine and definite 
paravertebral muscle spasm.  The right ankle jerk was 
suppressed and there was some loss of sensation in the right 
calf, roughly corresponding to the first sacral dermatome.  
An examiner reported an impression of herniated nucleus 
pulposus at the fifth lumbar vertebra (L5) on the right.

The veteran was granted entitlement to service connection for 
right sciatic neuritis by an October 1945 rating decision.  
Initially, the associated disability was rated 50 percent 
disabling, effective from the date of the day following her 
separation from service.  Based on a revised rating schedule, 
the rating was reduced to 40 percent, effective from 
September 1946.  The rating was reduced again to 20 percent, 
effective from August 1961.  In October 1962, the rating was 
increased to 40 percent, effective from August 1962.  In 
September 1965, the rating was again reduced to 20 percent 
effective from December 1, 1965.  In an April 1999 rating 
decision, the evaluation was increased to 40 percent, 
effective from the date of receipt of the veteran's claim in 
February 1998.

The veteran's disability from intervertebral disc syndrome 
has been evaluated by the RO utilizing Diagnostic Code 5293.  
Under that diagnostic code, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc is rated as 60 
percent disabling when there is little intermittent relief.  
Severe intervertebral disc syndrome is rated 40 percent 
disabling where there are recurring attacks, with 
intermittent relief.

The pertinent evidence considered by the RO includes a report 
of a magnetic resonance imaging (MRI) of the lumbar spine 
dated in November 1996, and the report of the September 1998 
VA examination.  The lumbar MRI showed considerable 
degenerative facet disease at L4-5 and L5-S1 with associated 
ligamentum flavum hypertrophy causing mild, right lateral 
recess stenosis and minimal compromise of the right L4-5 
neural foramen.  There was also mild degenerative narrowing 
of the L4-5 disc.  The pertinent diagnosis were mild L4-5 
disc degeneration and considerable degenerative facet disease 
at L4-5 and L5-S1 with partial right L4-5 lateral recess 
stenosis.

During the September 1998 VA examination, the veteran 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance of her lower spine.  She reported having 
flare-ups several times per day, ranging from moderate to 
severe in intensity and alleviated only by rest, medication, 
and lying in bed.  She reportedly used a cane at all waking 
times.  On examination, ranges of motion in the lumbar spine 
were as follows:  forward flexion, 50 degrees; backward 
extension, five degrees, right lateral flexion 15 degrees; 
left lateral flexion 10 degrees; right rotation, 15 degrees; 
left rotation, 10 degrees.  All of such motion was 
accompanied by pain.  Straight leg raising was positive at 30 
degrees on the right and 20 degrees on the left.  The 
examiner reported that pain was the major impact on function 
of the lumbar spine.  On neurological examination, there were 
decreased deep tendon reflexes at the knees and ankles.  
Sensorium was decreased in both legs, more on the left than 
right.  Vibratory sensation was also decreased, which the 
examiner attributed to diabetes mellitus.  X-rays showed 
sclerotic degenerative changes prominent in the lumbar 
region.  The intervertebral disc space at L5-S1 was markedly 
narrowed.  The space at L4-5 was narrowed to a lesser extent.  
The examiner who conducted the clinical examination reported 
diagnoses of lumbar spine disc disease and diabetes mellitus 
under treatment.

While there is some difficulty in distinguishing the 
symptomatology attributable to the veteran's degenerative 
disc disease and neuropathy due to diabetes mellitus, it is 
apparent from the record that her radicular symptoms have 
been long standing.  The Board finds that the low back 
disorder is manifested by nearly continuous symptoms 
compatible with sciatic neuropathy with characteristic pain, 
sensory and reflex deficits, and other neurological findings 
appropriate to the site of diseased discs at L4-5 and L5-S1.  
The Board concludes that the criteria for a schedular rating 
of 60 percent are met under Diagnostic Code 5293.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, in the absence of clinical or X-ray 
findings of ankylosis, the veteran's low back disability, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation of 100 percent under 
Diagnostic Code 5286.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although no higher rating is 
provided under the schedular criteria set out in Diagnostic 
Code 5293, the 60 percent rating to be assigned pursuant to 
this decision contemplates the level of disability manifested 
in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for her low back disorder.  Nor is there evidence 
that the disorder otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.



ORDER

An increased rating of 60 percent for the veteran's 
disability from lumbosacral disc disease is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 8 -


- 1 -


